Dismissal and Opinion Filed July 9, 2013




                                        S  In The
                                     Court of Appeals
                              Fifth District of Texas at Dallas

                                     No. 05-13-00473-CV

                       JOSE CARLOS JIMENEZ, ET AL., Appellants
                                       V.
                          CARROLLTON PARK II, LP, Appellee

                      On Appeal from the 192nd Judicial District Court
                                   Dallas County, Texas
                             Trial Court Cause No. 11-07336

                               MEMORANDUM OPINION
               Before Chief Justice Wright, Justice Lang-Miers, and Justice Lewis
                                     Opinion Per Curiam
       The Court has before it appellants’ June 18, 2013 unopposed notice to non-suit appeal.

We treat the notice as a motion to dismiss, GRANT the motion, and DISMISS this appeal. See

TEX. R. APP. P. 42.1(a).

                                                                  PER CURIAM

       130473F.P05
                                     S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                    JUDGMENT

JOSE CARLOS JIMENEZ, ET AL.,                     On Appeal from the 192nd Judicial District
Appellants                                       Court, Dallas County, Texas
                                                 Trial Court Cause No. 11-07336.
No. 05-13-00473-CV        V.                     Opinion delivered per curiam. Chief Justice
                                                 Wright, Justice Lang-Miers and Justice
CARROLLTON PARK II, LP, Appellee                 Lewis sitting for the Court.

       In accordance with this Court’s opinion of this date, this appeal is DISMISSED.
       It is ORDERED that appellee CARROLLTON PARK II, LP recover its costs of this
appeal from appellants JOSE CARLOS JIMENEZ, ET AL.


Judgment entered July 9, 2013




                                                 /Carolyn Wright/
                                                 CAROLYN WRIGHT
                                                 CHIEF JUSTICE




                                           –2–